                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 UNITED STATES OF AMERICA

       v.                                             Case Number 1:21-mj-146

 MICHAEL GARETH ADAMS,
             Defendant.


                       VIDEO OR TELEPHONE CONFERENCING ORDER
                              FOR CRIMINAL PROCEEDINGS

       In accordance with Case No. 2:20mc7, Gen. Order 2020-09, this Court finds that the

defendant has consented to the use of video or telephone conferencing to conduct the preliminary

criminal proceeding(s) to be held today, as authorized by § 15002(b)(1) of the CARES Act. See

CARES Act, H.R. 748, 116th Congress (2020). As previously found in Case No. 2:20mc7, such

preliminary criminal proceeding(s) fall(s) within the class of “critical” proceedings that should not

be materially delayed in light of the ongoing COVID-19 pandemic. See Case No. 2:20mc7, Gen.

Orders 2020-03 and 2020-07. Accordingly, it is hereby

       ORDERED that the criminal proceeding(s) to be held on this date may be conducted by

Video Teleconferencing.


                                                                              /s/
                                                               Michael S. Nachmanoff
                                                               United States Magistrate Judge

April 22, 2021
Alexandria, Virginia
